Reasons for Allowance
Claims 1, 18 and 20 include allowable subject matter because prior art could not be found to disclose a vehicle drying assembly comprising: a drying assembly with a side brush rotatable about a generally horizontal axis that is parallel to the ground; a plurality of brush segments formed of an absorptive material adapted to provide a capillary action to dry the vehicle; wherein the first side brush is mounted at a defined height above the ground and at a distance relative to said vehicle along said path, so as to define a no-contact region on said side of the vehicle; and wherein the vertical position of the generally horizontal axis is adjustable with all of the limitations of independent claims 1, 18 and 20.  Examiner agrees with applicant that the prior art of record relates to washing vehicles, which is not the same as drying the vehicles.  As such, examiner appreciates that different principals apply and that one skilled in the washing art would not necessarily look to the drying art for a solution and vice versa.  This was not immediately clear to examiner in the previous Office action, despite applicant’s argument.  Determined not to rely on argument, examiner could not provide vehicular drying art using height controlled, horizontal side brushes as disclosed and claimed by applicant.  Examiner notes that the amount of prior art for washing vehicles dwarfs the amount related to drying them.  The vast majority of this vehicle drying prior art involves convective drying using forced air and nozzles. As such, applicant’s approach is more counterintuitive than obvious as a vehicle drying solution.  The rejection of claims 1 and 18 under 35 USC 103 is withdrawn.  Claims 3-17, 20 and 22 are allowable as depending from independent claims 1, 18 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762